      Case 1:15-cv-00701-FPG-MJR Document 139 Filed 09/23/20 Page 1 of 1

                             BENJAMIN ♦ HART, P.C.
                                      5 Penn Plaza, 23rd Floor
                                     New York, New York 10001
                                           (212) 835-1532
                                        (718) 425-0692 (Fax)


                                        September 23, 2020

Via ECF

Hon. Frank P. Geraci, Jr.
Chief U.S. District Judge
U.S. Courthouse
100 State Street
Rochester, NY 14614

       Re:     Horn v. Medical Marijuana, Inc., et al.
               Case No: 15-CV-701 (FPG-MJR)

Dear Judge Geraci:

       This office represents plaintiff in this matter.

        I am writing to request leave to appear at the Pre-Trial Conference in this matter on
October 2, 2020 by phone or video. In the alternative, if the Court wishes this Conference to be
only in-person, I must request the Conference be moved either a) backwards to October 1, 2020,
or b) to the week after, any day October 6-8, or another day convenient to the Court and the
defense.

       I did reach out to both defense counsel who each would not consent to my appearance by
phone or video.

        As I explained to counsel, the reason for my request is that when the Court rescheduled
this Conference in August, I did not realize that the afternoon and evening of October 2, 2020 is
a high religious holiday for us, and a trip to Rochester would be extremely difficult that day.
Originally, the Conference was scheduled for a Thursday and I had thought that day was carried
through to the new date.

       Thank you for Your Honor’s consideration.

                                            Very truly yours,

                                            Jeffrey Benjamin
                                            Jeffrey Benjamin, Esq.

cc: All parties via ECF
